Order entered December 1, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00946-CR

                     KELVON EUGENE GRAY, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the 15th Judicial District Court
                           Grayson County, Texas
                       Trial Court Cause No. 070812

                                      ORDER

      Before the Court is the November 24, 2021 motion to withdraw as counsel

filed by trial counsel Joey Fritts. In the motion, Mr. Fritts notes that appellate

counsel has been appointed.

      We GRANT the motion. We DIRECT the Clerk to remove Mr. Fritts and to

list Jeromie Oney as counsel of record for appellant. All future correspondence

shall go to Mr. Oney at the address on file with the Court.
      On November 22, 2021, copies of appellant’s timely motion for new trial

and notice of appeal were filed with this Court. In light of this, the appellate record

is due on February 18, 2022. TEX. R. APP. P. 35.2.



                                              /s/    ERIN A. NOWELL
                                                     JUSTICE